DETAILED ACTION


	Claims 1-15 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 3-4, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9 and 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (U.S. PGPub 2014/0085479) in view of Seddigh et al. (U.S. PGPub 2018/0139104).

As per claim 1, Haas teaches a method for a system comprising a first network coupled to one or more assets, and a second network coupled to a server managing a camera monitoring the one or more assets, and an asset manager managing the one or more assets, (Haas, see paragraph [0003], [0004]) the method comprising:
 for received images from the camera being indicative of an asset from the one or more assets being moved (Haas, see paragraph [0003], The receiver also receives physical location coordinates of each of the assets. A plurality of cameras is dispersed along the transport route for transmitting camera images of the assets)
 monitoring the asset being moved to a final location through the camera (Haas, see paragraph [0004], for tracking and monitoring assets along a transport route. …transmit camera images of the assets by a plurality of cameras dispersed along the transport route) 
transmitting information to the asset manager indicative of a change of the asset being moved to the final location (Haas, see paragraph [0028], At transmitting step 608, camera images of the assets by a plurality of cameras dispersed along the transport route are transmitted. The camera images may be still images or part of a streaming video feed. After transmitting step 608 is completed)
reconfiguring the first network according to the change indicated by the information regarding the asset being moved and processing data from the reconfigured first network (Haas, see paragraph [0034], After correlating step 612 is completed, process flow passes to sending operation 614. In one embodiment, an alert is sent if at least one of the assets is not recognized while the asset is determined to be within a field of view of a respective camera. An alert may also be sent if at least one of the assets is recognized while the asset's physical location is determined to be outside a field of view of a respective camera from the plurality of cameras. An alert may also be sent if at least one of the assets is determined to be damaged based on database images).
	Haas doesn’t explicitly teach a first network coupled to a plurality of programmable logic controllers (PLCs). Haas also doesn’t teach determining a PLC from the plurality of PLCs that is associated with the final location and transmitting the PLC determined to be associated with the asset being moved based on the final location.
	In analogous art Seddigh teaches a first network coupled to a plurality of programmable logic controllers (PLCs) (Seddigh, see paragraph [0126], The presenting novel network mapping and discovery may be integrated into Cyber Situational Awareness tools and Network Management Systems among others. Some notable aspects of this approach include: network discovery and classification of Industrial Control network devices (e.g. PLCs, RTUs, HMI and Historians) using passive techniques). Seddigh also teaches determining a PLC from the plurality of PLCs that is associated with the final location and transmitting the PLC determined to be associated with the asset being moved based on the final location (Seddigh, see paragraph [0127], Automated discovery of a SCADA network topology involves discovery of different types of devices--both standard network devices (industrial grade routers/switches) as well as devices which control physical industrial control processes but which are also connected to the network, also referred to as end devices (examples include PLCs). The presenting network topology discovery approach requires an innovative scheme to ensure fast discovery times and accuracy).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Seddigh and apply them on the teaching of Haas as doing so would enable a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, see paragraph [0018]).

(Haas, see paragraph [0003], The receiver also receives physical location coordinates of each of the assets. A plurality of cameras is dispersed along the transport route for transmitting camera images of the assets)
the determining comprising: comparing the received images to a normal condition image indicative of a normal state of the one or more assets; and for the comparison indicative of a moving object being the asset from the one or more assets being moved, determining that the received images are indicative of the asset from the one or more assets being moved (Haas, see paragraph [0032], by combining, for instance, GPS on the asset and cameras together, a complete system that keeps track, to high precision, over a wide area, of verified assets, and manages their integrity, can be created. In particular, two reports in close temporal proximity, one from an asset's GPS, reporting a location very near a camera's location, and one from that camera, reporting that it saw that object (or at least, an object whose appearance could not be distinguished from that object's previously known appearance), provide proof with very high certainty that that object was at that position at that time).
	
	As per claim 5, Haas-Seddigh teaches the method of claim 1, wherein for the received images from the camera not being indicative of the asset from the one or more assets being moved for a record in a tracking status database associated with the camera having a time stamp older than a predetermined threshold generating a normal condition image indicative of a normal state of the one or more assets from the received images; and deleting the record from the tracking status database (Haas, see paragraph [0019], the camera may need to be inspected. However, in this embodiment, we assume that all cameras work normally. Once the inspection is passed, the object entries in the object/asset database will be updated with their latest visual appearances. This process is repeated over time. By these means, the database of assets is maintained up-to-date).

	As per claim 6, Haas-Seddigh teaches the method of claim 1, wherein the monitoring the asset being moved to the final location through the camera comprises determining a bounding box on an original location of the asset being moved and another bounding box on a current location of the asset being moved based on a comparison of the received images to a normal condition image indicative of a normal state of the one or more assets (Haas, see paragraph [0029], At recognizing step 610, the assets in the camera images are recognized. In one embodiment, the assets are recognized using database images stored in a database of all assets that are being tracked and monitored. For example, a server having one or more computer processors may perform object recognition by matching partial or the whole camera images to the stored database images. After recognizing step 610 is completed, the method continues to correlating step 612).

	As per claim 8,
			[Rejection rational for claim 1 is applicable].

As per claim 9, Haas-Seddigh teaches the non-transitory computer readable medium of claim 8, the instructions further comprising: determining if the received images from the camera are indicative of the asset from the one or more assets being moved, (Haas, see paragraph [0003], The receiver also receives physical location coordinates of each of the assets. A plurality of cameras is dispersed along the transport route for transmitting camera images of the assets) the determining comprising: comparing the received images to a normal condition image indicative of a normal state of the one or more assets; and for the comparison indicative of a moving object being the asset from the one or more assets being moved, (Haas, see paragraph [0032], by combining, for instance, GPS on the asset and cameras together, a complete system that keeps track, to high precision, over a wide area, of verified assets, and manages their integrity, can be created. In particular, two reports in close temporal proximity, one from an asset's GPS, reporting a location very near a camera's location, and one from that camera, reporting that it saw that object (or at least, an object whose appearance could not be distinguished from that object's previously known appearance), provide proof with very high certainty that that object was at that position at that time).

	As per claim 12, Haas-Seddigh teaches the non-transitory computer readable medium of claim 8, wherein for the received images from the camera not being indicative of the asset from the one or more assets being moved for a record in a tracking status database associated with the camera having a time stamp older than a predetermined threshold generating a normal condition image indicative of a normal state of the one or more assets from the received images and deleting the record from the tracking status database (Haas, see paragraph [0019], the camera may need to be inspected. However, in this embodiment, we assume that all cameras work normally. Once the inspection is passed, the object entries in the object/asset database will be updated with their latest visual appearances. This process is repeated over time. By these means, the database of assets is maintained up-to-date).

	As per claim 13, Haas-Seddigh teaches the non-transitory computer readable medium of claim 8, wherein the monitoring the asset being moved to the final location through the camera comprises determining a bounding box on an original location of the asset being moved and another bounding box on a current location of the asset being moved based on a comparison of the received images to a normal condition image indicative of a normal state of the one or more (Haas, see paragraph [0029], At recognizing step 610, the assets in the camera images are recognized. In one embodiment, the assets are recognized using database images stored in a database of all assets that are being tracked and monitored. For example, a server having one or more computer processors may perform object recognition by matching partial or the whole camera images to the stored database images. After recognizing step 610 is completed, the method continues to correlating step 612).

	As per claim 15, A system, (Haas, see paragraph [0003], a system for tracking and monitoring assets) comprising: 
a first network comprising one or more assets, (Haas, see paragraph [0003], [0004]) and 
a second network comprising a server managing a camera monitoring the one or more assets, and an asset manager managing the one or more assets (Haas, see paragraph [0003], The receiver also receives physical location coordinates of each of the assets. A plurality of cameras is dispersed along the transport route for transmitting camera images of the assets)
 the server (Haas, see paragraph [0029], a server having one or more computer processors may perform) comprising: 
a processor, (Haas, see paragraph [0029], having one or more computer processors may perform) configured to:
 for received images from the camera being indicative of an asset from the one or more assets being moved (Haas, see paragraph [0003], The receiver also receives physical location coordinates of each of the assets. A plurality of cameras is dispersed along the transport route for transmitting camera images of the assets)

(Haas, see paragraph [0004], for tracking and monitoring assets along a transport route. …transmit camera images of the assets by a plurality of cameras dispersed along the transport route) 
 transmit information to the asset manager indicative of a change of the asset being moved to the final location (Haas, see paragraph [0028], At transmitting step 608, camera images of the assets by a plurality of cameras dispersed along the transport route are transmitted. The camera images may be still images or part of a streaming video feed. After transmitting step 608 is completed)
 reconfigure the first network according to the change indicated by the information regarding the asset being moved and process data from the reconfigured first network (Haas, see paragraph [0034], After correlating step 612 is completed, process flow passes to sending operation 614. In one embodiment, an alert is sent if at least one of the assets is not recognized while the asset is determined to be within a field of view of a respective camera. An alert may also be sent if at least one of the assets is recognized while the asset's physical location is determined to be outside a field of view of a respective camera from the plurality of cameras. An alert may also be sent if at least one of the assets is determined to be damaged based on database images).
Haas doesn’t explicitly teach a first network coupled to a plurality of programmable logic controllers (PLCs). Haas also doesn’t teach determining a PLC from the plurality of PLCs that is associated with the final location and transmitting the PLC determined to be associated with the asset being moved based on the final location.
	In analogous art Seddigh teaches a first network coupled to a plurality of programmable logic controllers (PLCs) (Seddigh, see paragraph [0126], The presenting novel network mapping and discovery may be integrated into Cyber Situational Awareness tools and Network Management Systems among others. Some notable aspects of this approach include: network discovery and classification of Industrial Control network devices (e.g. PLCs, RTUs, HMI and Historians) using passive techniques). Seddigh also teaches determining a PLC from the plurality of PLCs that is associated with the final location and transmitting the PLC determined to be associated with the asset being moved based on the final location (Seddigh, see paragraph [0127], Automated discovery of a SCADA network topology involves discovery of different types of devices--both standard network devices (industrial grade routers/switches) as well as devices which control physical industrial control processes but which are also connected to the network, also referred to as end devices (examples include PLCs). The presenting network topology discovery approach requires an innovative scheme to ensure fast discovery times and accuracy).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Seddigh and apply them on the teaching of Haas as doing so would enable a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, see paragraph [0018]).



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (U.S. PGPub 2014/0085479) in view of Seddigh et al. (U.S. PGPub 2018/0139104) and further in view of Wang et al. (U.S. PGPub 2006/0055530).

As per claim 7, Haas-Seddigh teaches the method of claim 6, wherein the monitoring the asset being moved to a final location through the camera further comprises: for a tracking status database having a record associated with the camera having the bounding box on the original location, updating the record with a current timestamp and with the another bounding box on the current location (Haas, see paragraph [0029], At recognizing step 610, the assets in the camera images are recognized. In one embodiment, the assets are recognized using database images stored in a database of all assets that are being tracked and monitored. For example, a server having one or more computer processors may perform object recognition by matching partial or the whole camera images to the stored database images. After recognizing step 610 is completed, the method continues to correlating step 612).
Haas-Seddigh doesn’t explicitly teach for the tracking status database not having the record associated with the camera having the bounding box on the original location generating the record for the tracking status database comprising information associated with the camera, the asset being moved, the bounding box on the original location of the asset being moved, and the another bounding box on the current location of the asset being moved and generating a message to the asset manager to delete the asset being moved from the one or more assets (Wang, see paragraph [0041], used to update the database or be compared with data already stored in database to find out which asset is moved to another position. Also see paragraph [0056], When new asset-position data are submitted from the mobile interrogator interaction layer, it is processed by the incoming data consolidation module at first. Since multiple mobile interrogators can work simultaneously, the position of one asset may be reported by different mobile interrogators for many times. The incoming data consolidation module will remove the redundancy data before delivering data to the data accessing module).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Wang and apply them on the teaching of Haas-Seddigh as doing so would improve locating and tracking the assets. (Wang, see paragraph [0002]).

	As per claim 14,
			[Rejection rational for claim 7 is applicable].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 20130201337, which describes Rfid-based asset security and tracking system, apparatus and method.
U.S. PGPub 20050116821 which describes Optical asset tracking system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERMON ASRES/Primary Examiner, Art Unit 2449